DETAILED ACTION
Claims 1, 3-10, and 12-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 9, 10, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US PGPUB US 2019/0034095 A1), in view of Rajagopal et al. (US Patent No. US 7,380,049 B2) (hereinafter “Raja”), in further view of Tsirkin (US PGPUB US 2016/0239325 A1) .

Regarding claim 1, Singh teaches a method comprising: 
releasing, by a virtual machine, a memory page of a guest memory of the virtual machine (¶ [0021] lines 1-9: When the user finishes working with the application, the user closes the application. This may trigger the virtual machine to mark the allocated memory pages as "free" or "unused"); 
responsive to releasing the memory page, sending, a first notification to a hypervisor (¶ [0002] lines 4-14: signal a memory resource manager to reclaim the allocated memory resources that have been marked as unused from the first pool into an unallocated pool of .
 
While Singh teaches signaling a memory resource manager (i.e., hypervisor) used to reclaim the allocated memory resources that have been marked as unused/free, Singh does not expressly disclose sending, by the virtual machine, a first notification to a hypervisor, the first notification comprising an indication that the memory page associated with the virtual machine is to be rendered inaccessible, wherein the first notification further comprises a request to notify the virtual machine of attempts to access the memory page; 
responsive to receiving the first notification from the virtual machine, indicating, by the hypervisor, that the memory page is inaccessible by modifying a page table entry of a host page table, wherein the host page table is located in a host memory of the hypervisor, and wherein the host page table entry is associated with the memory page; 
receiving, by the virtual machine, a second notification indicative of detection of an attempt to access the memory page by the virtual machine; and 
responsive to receiving the second notification, rendering the memory page accessible by allocating at a least a portion of the memory page to the virtual machine.  

However, Raja teaches sending, by the virtual machine, a first notification to a hypervisor, the first notification comprising an indication that the memory page associated with the virtual machine is to be rendered inaccessible (Col. 2, lines 50-54: software agent, or as part of performing its normal functions; Col. 3, lines 1-4: the memory allocation request to the VMM… may be used when additional memory protection is desired; Col. 3, lines 41-44: the  memory portion may be both read and write protected (i.e., inaccessible) the memory portion may be at the process page level of granularity), wherein the first notification further comprises a request to notify the virtual machine of attempts to access the memory page (Col. 4, lines 1-7: the VMM may configure the Process Page Tables, if the embodiment includes a memory portion at a page level of granularity, to generate a page fault when a write is attempted to the protected memory portion. In another embodiment, this may be accomplished by marking the page that includes the memory portion as write protected or read-only; as noted above, the configuration of page fault notifications is performed upon receiving a request from an agent residing in the virtual machine to protect a memory page i.e., read and write protected);  
receiving, by the virtual machine, a second notification indicative of detection of an attempt to access the memory page by the virtual machine (Col. 4, lines 42-49: In one embodiment, if a write or other protected memory operation is attempted from the host system to the portion of physical memory marked as protected, a fault may be generated to the VMM; Col. 5, lines 22-27: In one specific embodiment, where the VMM received a page (or other memory) fault, the VMM may return the fault to the VM and allow the VM to process the fault; Col. 6, lines 30-34: the VM 210 may include a Guest Software Agent 220 and a Process memory Table 240. The Guest Software Agent may be capable of attempting to allocate and access specific memory portions); and 
responsive to receiving the second notification, rendering the memory page accessible by allocating at a least a portion of the memory page to the virtual machine (Col. 3, 40-45: It is understood that other write protection schemes are within the scope of the disclosed subject matter. In one embodiment, the memory portion may be read-protected or both read and write protected. It is understood that any discussion of memory writes is also applicable to embodiments dealing with memory reads; Col. 4, lines 50-54: Block 140 illustrates that, in one embodiment, an attempted write may occur to the allocated memory portion. In another embodiment, if the memory portion was also or alternatively protected from reads, Block 140 may illustrate that a read has been attempted; Col. 5, lines 28-51: the VMM may re-configure the process page tables (if the memory portion is on the page level granularity) of the VM to allow memory writes. The authorized software agent may then attempt a second write to the memory portion. Since, the memory portion is no longer marked as protected, this write is expected to be successful unlike the first write, described in Block 140.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raja with the teachings of Singh to request to have a memory page protected and be notified if an access attempt is made. The modification would have been motivated by the desire of ensuring only environments that are authorized to have access to protected pages are allowed to, and thus improving memory protection within virtual partitions.

	Singh and Raja do not expressly disclose responsive to receiving the first notification from the virtual machine, indicating, by the hypervisor, that the memory page is inaccessible by modifying a page table entry of a host page table, wherein the host page table is located in a host memory of the hypervisor, and wherein the host page table entry is associated with the memory page.

	However, Tsirkin teaches responsive to receiving the first notification from the virtual machine (¶ [0004]: The hypervisor receives a message from a source virtual machine), indicating, by the hypervisor, that the memory page is inaccessible by modifying a page table entry of a host page table, wherein the host page table is located in a host memory of the hypervisor, and wherein the host page table entry is associated with the memory page (Fig. 1, Hypervisor 180 and Extended Page Table 182; ¶ [0038]: The hypervisor 180 then offlines the block of memory (e.g., page 340B) as described in more detail below with reference to blocks 520 and 560. In an example embodiment, offlining memory (e.g., pages 340A-F) includes unmapping the memory (e.g., pages 340A-F) from the source virtual machine (e.g., VM 170B). In another example embodiment, offlining memory (e.g., pages 340A-F) includes modifying an access protection status of one or more page entries (e.g., corresponding to PFN 240A-F) of a page table 182 corresponding to the memory (e.g., pages 340A-F). For example, one or more protection identifiers 250A-F of page table 182 corresponding to the memory (e.g., pages 340A-F) may be modified to render the memory (e.g., pages 340A-F) read-only. Alternatively, one or more protection identifiers 250A-F of page table 182 corresponding to the memory (e.g., pages 340A-F) may be modified to render the memory (e.g., pages 340A-F) inaccessible.).



Regarding claim 3, Tsirkin teaches further comprising: 
sending, to the hypervisor, a request to render the memory page accessible by the virtual machine (¶ [0047]: The hypervisor 180 then indicates to the source virtual machine (e.g., VM 170A) that the block of memory (e.g., page 340B) is accessible (block 680).).  

Regarding claim 4, Tsirkin teaches further comprising: sending the request to render the memory page accessible in view of the second notification (¶ [0047]: The hypervisor 180 then indicates to the source virtual machine (e.g., VM 170A) that the block of memory (e.g., page 340B) is accessible (block 680). This indication may be transmitted to the source virtual machine (e.g., VM 170A). The source virtual machine (e.g., VM 170A) may then receive the indication (block 690). The source virtual machine (e.g., VM 170A) may then access the block of memory (e.g., page 340B) (block 695).).  

Regarding claim 5, Raja teaches further comprising: sending the request to render the memory page accessible in response to determining that the attempt to access the memory page was made by the virtual machine (¶ [0046]: The source virtual machine (e.g., VM 170A) may then attempt to access the block of memory (e.g., page 340B) (block 660). In an example 

Regarding claim 6, Singh teaches wherein the first notification comprises an indication that the memory page is released by a guest operating system of the virtual machine (¶ [0002] lines 4-14: signal a memory resource manager to reclaim the allocated memory resources that have been marked as unused from the first pool into an unallocated pool ..  

Regarding claim 9, Singh teaches wherein the memory page is released by a guest operating system of the virtual machine (¶ [0021] lines 1-9: When the user finishes working with the application, the user closes the application. This may trigger the virtual machine to mark the allocated memory pages as "free" or "unused").

Regarding claim 10 it is system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. The additional limitations of a memory and a processing device operatively coupled to the memory are taught by Singh in ¶ [0026]: device 10 executes a memory reclamation process 30 in memory 20 using one or more processors.

Regarding claim 12, it is a system type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above.

Regarding claim 13, it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.

Regarding claim 14, it is a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding claim 15, it is a system type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

Regarding claim 18, it is a system type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

Regarding claim 19, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Regarding claim 20, it is a media/product type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.

Claims 7, 8, 16, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Raja, and Tsirkin, as applied to claim 1, in further view of Bhattacharjee et al. (US Patent No. US 8,694,738 B2) (hereinafter “Bhatta”).

Bhatta was cited in the previous Office Action.

Regarding claim 7, Singh, Raja, and Tsirkin do not expressly disclose wherein the first notification comprises a guest address associated with the memory page.

However, Bhatta teaches wherein the first notification comprises a guest address associated with the memory page (Col. 7, lines 17-20: Agent 32 may communicate the CAS 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhatta with the teachings of Singh, Raja, and Tsirkin to classify memory pages as inaccessible. The modification would have been motivated by the desire of securing certain pages to ensure no other component/VM can access the memory page.

Regarding claim 8, Bhatta teaches wherein the guest address comprises a guest virtual address or a guest physical address (Col. 8, lines 31-44: In a virtual memory system such as guest OS 18, all of the addresses are guest virtual addresses (GVAs) and not guest physical addresses (GPAs). The virtual addresses are converted into physical addresses by guest OS 18 based on information held in a set of guest page tables. The guest page table maps the process's guest virtual pages into guest physical pages in memory.).

Regarding claim 16, it is a system type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.

Regarding claim 17, it is a system type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above.

Response to Arguments
Applicant's arguments filed on 01/28/2021 have been fully considered but they are not persuasive.
In Remarks, Applicant argues:
I.	Applicant respectfully submits that claim 1 is patentable over the combination of cited references because the combination does not teach or suggest all of the features of the claim (as amended).
In view of the above, examiner respectfully submits:
As to point (I)
	Examiner respectfully disagrees with the Applicant for the following reasons. Raja teaches protecting, by a VMM accesses to memory pages (i.e., read and write protection) from agents residing in virtual machines. Upon further review, Raja was found to reasonably teach the amended limitation given that in the description of the flow chart of Fig. 1 (Cols. 2-5) Raja does teach, 
“[…] the VMM may configure the Process Page Tables, if the embodiment includes a memory portion at a page level of granularity, to generate a page fault when a write is attempted to the protected memory portion… the hardware table may be capable of denoting that physical memory portions are protected in various ways from memory access. In one embodiment, the hardware table may denote that certain memory portions are protected from writes, reads, or a combination thereof.” See Col. 4, lines 1-49
“[…] if the memory portion was also or alternatively protected from reads, Block 140 may illustrate that a read has been attempted.” See at least Col. 4, lines 50-54
i.e., within the VM) may then attempt a second write to the memory portion. Since, the memory portion is no longer marked as protected, this write is expected to be successful unlike the first write, described in Block 140. It is understood that if multiple VMs are in operation, the VMM may modify the process page tables across multiple VMs, or only the authorized VM.”
As shown above, Raja does disclose the claimed function of protecting a memory page (i.e., rendering it inaccessible) by marking it as such in a memory page table and later allowing access to the previously inaccessible page by an agent within a virtual machine. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Therefore, Raja reasonably teaches the amended limitations. Accordingly, Applicant’s argument is not persuasive and therefore the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stabrawa et al. (US PGPUB US2016/0077975 A1) See at least ¶ [0102]
VanderLeest (US PGPUB US 2019/0073473 A1) See at least ¶ [0061]
Epstein (US PGPUB US 2013/0132690 A1) See at least ¶ [0277]

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195